10
11
dea
Ld
14
Ls
16
17]
18
19
20
21
2p.
23
24
25
26
27

28

 

 

 

 

The United States Attorney charges:

Beginning on or before January 1, 2014, and continuing to on or

fSase 1:19-cr-00162-JMS Document 4-1 Filed 11/21/19 Pagelof4 PagelID#: 48
Exhibit A
WILLIAM P. BARR
Attorney General of the United States
NICOLA T. HANNA
United States Attorney
Central District of California
BRANDON D. FOX
Chief, Criminal Division
Central District of California
MARK A. WILLIAMS
DENNIS MITCHELL
Special Attorneys Appointed Under 28 U.S.C. § 515
1300 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-3359 / (213) 894-2484
E-mail: mark.a.williams@usdoj.gov
dennis.mitchell@usdoj.gov
Attorneys for Plaintiff
UNITED STATES OF AMERICA
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII
UNITED STATES OF AMERICA, CR NO.
Plaintiff, INFORMATION
Vv. [42 U.S.C. § 6928 (d) (2) (A):
Unlawful Storage of Acute
MONSANTO COMPANY, Hazardous Waste; 7 U.S.C.
§§ 136) (a) (2) (K), 1361(b) (1) (B):
Defendant. Unlawful Spraying of a Banned
Pesticide]
INFORMATION
COUNT 1

about September 17, 2014, in Maui County, within the District of

 
LO
11
LZ
13
14
15
16
alevd
18
LS
20
Zo.
ae.
23
24
25
26
27

28

(ase 1:19-cr-00162-JMS Document 4-1 Filed 11/21/19 Page2of4 PagelID#: 49

Hawaii, defendant MONSANTO COMPANY knowingly stored acute hazardous
waste, namely, more than one kilogram of methyl parathion, also known
as Penncap-M, on the premises located at 1351 Mauna Loa Highway,
Kaunakakai, Hawaii, on the island of Molokai, without a permit under
Title 42, United States Code, Chapter 82, Subchapter III or pursuant

to Title I of the Marine Protection, Research, and Sanctuaries Act,

 

in violation of Title 42, United States Code, Section 6928 (d) (2) (A).
//
//

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(ase 1:19-cr-00162-JMS Document 4-1 Filed 11/21/19 Page 3of4 PagelID# 50

COUNT 2

Beginning on or before January 1, 2014, and continuing to on or

 

about October 21, 2014, in Maui County, within the District of
Hawaii, defendant MONSANTO COMPANY knowingly stored acute hazardous
waste, namely, more than one kilogram of methyl parathion, also known
as Penncap-M, on the premises known as “Valley Farm” located on Maui
Veterans Highway in Kihei, Hawaii, on the island of Maui, without a
permit under Title 42, United States Code, Chapter 82, Subchapter III
or pursuant to Title I of the Marine Protection, Research, and
Sanctuaries Act, in violation of Title 42, United States Code,
Section 6928 (d) (2) (A).

//

//

 

 

 
10
11
12
13
14
LS
16
Cd,
18
19
20
Di.
22
23
24
20
26
Bod

28

Case 1:19-cr-00162-JMS Document 4-1 Filed 11/21/19 Page4of4 PagelD#: 51

COUNT 3

On or about July 15, 2014, in Maui County, within the District
of Hawaii, defendant MONSANTO COMPANY, a commercial applicator,
knowingly sprayed methyl parathion, also known as Penncap-M, a
restricted use pesticide that was banned pursuant to a cancellation
order issued by the Environmental Protection Agency, on corn seed and
research crops on the premises known as “Valley Farm” located on Maui
Veterans Highway in Kihei, Hawaii, on the island of Maui, in
violation of Title 7, United States Code, Sections 136] (a) (2) (K),
1361 (b) (1) (B).

Dated: October , 2019, at Los Angeles, California.
WILLIAM P. BARR
Attorney General of the United
States

NICOLA T. HANNA
United States Attorney
Central District of California

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

Central District of California

MARK A. WILLIAMS
DENNIS MITCHELL
Special Attorneys Appointed Under
28 U.S.C. § 515

 

United States v. Monsanto Company
“Information”

 

 

 
